DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the amendment to claim 1, filed 4/18/22, with respect to the rejection(s) of claim(s) 1-13, and 15-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither taught nor suggested using an indication on the surface of a semiconductor die to record an address for redundancy.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al., US 10566,222, in view of De Langen et al., US 10,714,427.
Regarding claim 1, Yokoyama (figures 2, 3 & 9) teaches a semiconductor device package, comprising:
a first surface la and a second surface opposite the first surface la;
a semiconductor die (1 is a semiconductor device so die is inside package 1) between the first and second surfaces; and
an indication Ic at a designated area of the first surface, the indication Ic including a code presenting information for operating the semiconductor die (the electrical characteristics outlain sat column 3, lines 23-34), the code being configured to be read by an indication scanner 6.
Yokoyama fails to specifically teach the new limitation of wherein the information for operating the semiconductor die includes one or more directly-encoded parameters consisting of the following: a trimming parameter for a current generator, a trimming parameter for a voltage, or an address for redundancy, or a resistance reference value.
Yokoyama teaches the information indicates “a plurality of electrical characteristics” (abstract). Though Yokoyama fails to specifically teach what electrical characteristics, a trimming parameter for a current generator, a trimming parameter for a voltage, or an address for redundancy, or a resistance reference value are all commonly known and used electrical characteristics. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Yokoyama fails to teach a security indication on the first surface, the security indication including a security code presenting a key for decoding the information for operating the semiconductor die.
De Langen (column 3, lines 9-13) teaches a security indication (the cryptographic key) on the first surface, the security indication including a security code presenting a key for decoding the information for operating the semiconductor die.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cryptographic key of De Langen in the invention of Yokoyama because a cryptographic key provides a secure way of hiding the pertinent information. 
Pertaining to claim 2, Yokoyama (figure 3) teaches the semiconductor device package further comprises a second indication 1b including a second code presenting the information for operating the semiconductor die.
In claim 3, Yokoyama (figure 3) teaches the second indication Ib is positioned in the designated area of the first surface. Wherein the designated area is the top surface la.
Regarding claim 4, Yokoyama (figure 3) teaches the designated area is a first designated area Ic, and wherein the second indication |b is positioned in a second designated area lb of the first surface. The first designated area is contained within the region lb and the second designated are is contained within the region Ib.
In claim 5, Yokoyama (figure 3) teaches the designated area Ic is a first designated area, and wherein the second indication lb is positioned in a second designated area of the second surface. The first designated area is contained within the region |b and the second designated are is contained within the region lb.
With respect to claim 6, Yokoyama teaches the semiconductor package does not include a fuse. Yokoyama doesn't mention a fuse anywhere in its specification therefore it doesn't include a fuse).
Pertaining to claim 7, though Yokoyama fails to teach the first code includes a QR code, and wherein the second code includes a barcode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a QR code and a barcode in the invention of Yokoyama because both are conventionally known and used codes. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 8, though Yokoyama fails to teach a configuration latch configured to receive the information for operating the semiconductor die during a power-on process of the semiconductor device package, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a configuration latch in the invention of Yokoyama because a configuration latch is a conventionally known and used part. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 9, though Yokoyama, which appears to teach only 1 reader (column 1, lines 49-51), fails to teach the indication scanner is a first indication scanner, and wherein the second code is configured to be read by a second indication scanner, it would have been obvious to one of ordinary skill in the art at the time of the invention to use two readers in the invention of Yokoyama because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA I960)). Having two readers speeds up the process by processing the two different codes faster.
As to claim 10, Yokoyama (figure 3) teaches the information for operating the semiconductor die is a first set of information for operating the semiconductor die, and wherein the semiconductor device package further comprises a second indication Ib including a second code presenting a second set of information for operating the semiconductor die.
In re claim 11, Yokoyama (column 6, line 60-column 7, line 2) teaches the second set of information is generally the same as the first set of information. Yokoyama states the region lb is where the rank information is printed and column 3, lines 23+ states the rank information is converted into code. Therefore the information is generally the same.
As to claim 12, Yokoyama teaches the first set of information Ic includes a first set of parameters for operating the semiconductor die (column 3, lines 23-34), but though Yokoyama fails to teach wherein the second set of information includes a second set of parameters for operating the semiconductor die, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second set of information in the invention of Yokoyama because a second set of information broads the capabilities of the information to be coded.
In re claim 13, Yokoyama teaches the first set of information Ic includes a set of parameters for operating the semiconductor die (column 3, lines 23-34), but though Yokoyama fails to teach the second set of information includes information for authenticating the semiconductor device package it would have been obvious to one of ordinary skill in the art at the time of the invention to use information for authenticating in the invention of Yokoyama because information for authenticating is a known parameter to code.
With respect to claim 15, though Yokoyama fails to teach the information for operating the semiconductor die includes a testing result of the semiconductor die, it would have been obvious to one of ordinary skill in the art at the time of the invention to use testing information in the invention of Yokoyama because testing is a conventional piece of information. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 21, Yokoyama fails to specifically teach the one or more parameters include an address for redundancy.
Yokoyama teaches the information indicates “a plurality of electrical characteristics” (abstract). Though Yokoyama fails to specifically an address for redundancy, it is a commonly known and used electrical characteristics. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	5/25/22